Citation Nr: 0928742	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for heart disease, to 
include as secondary to a service-connected right knee 
disability or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine secondary to a service- 
connected right knee disability or PTSD.

3. Entitlement to service connection for a left hip 
disability secondary to a service-connected right knee 
disability or PTSD.

4. Entitlement to service connection for a left knee 
disability secondary to a service-connected right knee 
disability or PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2002 and March 2003 decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

On appeal in November 2006, the Board remanded the case for 
further development, to include providing appropriate VCAA 
notice; obtaining Social Security Administration (SSA) 
records; obtaining VA treatment records, VA provider 
statements, and the Veteran's VA vocational rehabilitation 
file; and scheduling VA examinations.  The RO provided 
another SSOC in May 2009.

Because the Board determines that the AMC failed to comply 
with its November 2006 remand order, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.





REMAND

The instant case must again be returned to the RO for 
compliance with the November 2006 remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998), as all of the 
particular matters outlined in the Remand Order, in the form 
of instructions by the Board, were not completed.  
Specifically, in its November 2006 remand, the Board 
instructed the RO to (1) contact Dr. S.K. at the Overton 
Brooks VAMC and request that he provide a written statement 
regarding what he told the Veteran about the relationship 
between his service-connected PTSD and nonservice-connected 
heart disease, and (2) contact Dr. C at the Shreveport VAMC 
and request that he provide a written statement regarding 
what he told the Veteran about the relationship between his 
service-connected right knee disorder and his nonservice-
connected lumbosacral spine disorder.  The Board also 
instructed the RO to (1) obtain treatment records from the 
VAMCs in Shreveport, Overton Brooks, Dallas, San Antonio, 
South Texas Health Care System, Tucson, and New Orleans, as 
well as from a VAMC identified as "ALM" and to notify the 
Veteran of any negative replies received; (2) schedule a VA 
examination by a cardiologist to ascertain the etiology of 
the Veteran's heart disease; and (3) obtain an opinion from 
the October 2002 VA joints examiner regarding the etiology of 
the Veteran's low back disability, left hip disability and 
left knee disorder, to include secondary service connection.  

The claims file contains numerous emails and other 
correspondence evidencing the RO's attempt to schedule the 
Veteran for a VA examination with a cardiologist.  The AMC 
first contacted the San Antonio VAMC.  The San Antonio VAMC 
informed the AMC that it did not have a cardiologist on staff 
and suggested that the examination be scheduled at the 
Houston VAMC.  The RO attempted to contact the Houston VAMC 
several times, but received no reply.  It appears that the 
Houston facility does not have a cardiologist on staff 
either.

In an April 2008, the AMC requested Dr. S.K.'s statement from 
the Shreveport VAMC and received the following reply:  "I 
have no idea who Dr. S.K. is.  We need more information 
th[a]n just Dr. S.K."  The Board notes that this request was 
sent to the wrong facility.  Dr. Saber Kheiralla is 
associated with the Overton Brooks VAMC.  Also in April 2008, 
the AMC requested Dr. C's statement from the Shreveport VAMC 
and received the following reply:  "San Antonio, TX is in 
Bexar County which is not our jurisdiction.  Plus I had no 
idea who Dr. C. is."  Dr. Corilla is associated with the 
Shreveport VAMC.  However, the Board notes that the Veteran 
lived in New Orleans before moving to San Antonio.

In July 2008, the AMC contacted the Houston VAMC and 
requested that Dr. Richard Geiger provide an opinion as to 
the etiology of the Veteran's low back disability, left hip 
disability, and left knee disorder.  The Houston VAMC 
indicated that Dr. Geiger "is not part of Houston VAMC."  
The AMC sent this request to the wrong facility.  Dr. Geiger 
is associated with the Audie Murphy Clinic.

Finally, the AMC failed to request additional treatment 
records from the VAMCs in Shreveport, Dallas, San Antonio, 
Tucson, New Orleans, and from a VAMC identified as "ALM."  
The Veteran has also reported receiving treatment from the 
Corpus Christi VAMC.  The Board notes that a negative reply 
was received from the Overton VAMC.  On remand, the RO should 
obtain and associate with the record all of the Veteran's 
outstanding records from the above VAMCs.  38 U.S.C.A. 
§ 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact Dr. Saber Kheiralla 
at the Overton Brooks VAMC and request 
that he provide a written statement 
regarding what, if anything, he told the 
Veteran about the relationship between his 
service-connected PTSD and nonservice-
connected heart disease.  If the RO 
determines that Dr. Kheiralla cannot be 
located, is no longer employed by VA, 
and/or further efforts to obtain a 
statement from him would be futile, this 
must be specifically indicated in the 
record.

2. The RO must contact Dr. Corilla at the 
Shreveport VAMC and request that he 
provide a written statement regarding 
what, if anything, he told the Veteran 
regarding the relationship between his 
service-connected right knee disorder and 
nonservice-connected lumbosacral spine 
disorder.  If the RO determines that Dr. 
Corilla cannot be located, is no longer 
employed by VA, and/or further efforts to 
obtain a statement from him would be 
futile, this must be specifically 
indicated in the record.

3. The RO must obtain and associate with 
the record all of the Veteran's post May 
1968 records that have not already been 
associated with the claims files from the 
VAMCs in Shreveport, Dallas, San-Antonio, 
Corpus Christi, South Texas Health Care 
System, Tucson, and New Orleans, as well 
as from a VAMC identified as "ALM."  Once 
again, it is pertinent to point out that 
as to all of these Federal records, if 
they cannot be located or no such records 
exist, the Veteran should be notified in 
writing and a memorandum of unavailability 
should be associated with the claims 
files.

4. After undertaking the above development 
to the extent possible, the RO should make 
arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an examination by a cardiologist 
to ascertain the etiology of his heart 
disease.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination.   
Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran, the physical 
examination, any studies or tests deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

I. Is it at least as likely as not (50 
percent or greater probability) that any 
heart disease that is present began during 
service or as the result of some incident 
of service?

II As to any diagnosed heart disease, is 
it at least as likely as not that it was 
caused or aggravated by the Veteran's 
service-connected orthopedic 
disability(ies) or PTSD, including the 
medication taken to treat any of his 
service- connected disabilities?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.

If the Veteran's heart disease was 
aggravated by his service-connected right 
knee disability or PTSD, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected heart disease 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should indicate why.

5. After undertaking the above development 
to the extent possible, the RO should 
forward the claims files to Dr. Richard 
Geiger at the Audie Murphy Clinic, the 
October 2002 VA joints examiner, if 
available or another VA orthopedist if he 
is not.  Thereafter, as to the claims for 
secondary service connected for 
degenerative disc disease of the 
lumbosacral spine, a left hp disorder, and 
a left knee disorder, following a review 
of the relevant medical evidence in the 
claims file, and ordering any additional 
examinations or diagnostic deemed 
necessary, the clinician is requested to 
answer the following questions:

I. Is it at least as likely as not (50 
percent or greater probability) that any 
low back, left hip or left knee disability 
that is currently present began during 
service or as the result of some incident 
of service?

II. As to any diagnosed low back, left hip 
or left knee disability that is currently 
present, is it at least as likely as not 
that any of these disorders were caused or 
aggravated by the Veteran's service-
connected orthopedic disability(ies) or 
PTSD, including the medication taken to 
treat any of his service-connected 
disabilities?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.

If the Veteran's low back, left hip or 
left knee disability was aggravated by his 
service-connected right knee disability or 
PTSD, to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the Veteran's nonservice-
connected low back, left hip and left knee 
disability (e.g., slight, moderate) before 
the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should indicate why.

6. Thereafter, following any additional 
development that may be indicated, the RO 
must readjudicate the Veteran's claims.  
When readjudicating the secondary service 
connection claims, the RO should be 
mindful of the October 10, 2006, changes 
to 38 C.F.R. § 3.310.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received since the May 2009 SSOC 
and notice of the October 10, 2006, 
changes to 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




